Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 31, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142267 (33)                                                                                         Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  CHARLOTTE HOFFNER,                                                                                      Brian K. Zahra,
          Plaintiff-Appellee,                                                                                        Justices
          Cross-Appellant,
  and
  BLUE CROSS AND BLUE SHIELD OF
  MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 142267
                                                                   COA: 292275
                                                                   Gogebic CC: 08-000085-NO
  RICHARD LANCTOE and LORI LANCTOE,
           Defendants-Appellants,
           Cross-Appellees,
  and

  PAMELA MACK, TIFFANY K. AHO, and
  MOUSIE, INC., d/b/a FITNESS XPRESS,
            Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal as cross-appellant is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 31, 2012                       _________________________________________
         0731                                                                 Clerk